Case 1:19-cv-00213-JB-N Document 28 Filed 08/04/20 Page 1 of 1                    PageID #: 308




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

DANNY RAY BONNER and STACY BONNER,   )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   ) CIVIL ACTION NO. 1:19-00213-JB-N
                                     )
SAFECO INSURANCE COMPANY OF AMERICA, )
                                     )
                  Defendant.         )

                                             ORDER

       On July 31, 2020, the parties advised the Court that this matter has reached a full and

complete settlement of all claims. (Doc. 27). Accordingly, it is ORDERED that all claims in the

above-styled action are hereby DISMISSED with prejudice from the active docket of this Court,

subject to the right of any party to move to reinstate this action within thirty (30) days from the

date of entry of this Order should the settlement agreement not be consummated. As such, all

other pending deadlines are CANCELED.

       No further order shall be forthcoming from the Court except upon motion by a party for

entry of a final judgment as prescribed by Federal Rule of Civil Procedure 58. The parties shall

bear their own costs, expenses, and attorneys’ fees in accordance with the terms of the

settlement agreement.

       DONE and ORDERED this 4th day of August, 2020.


                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE




                                                1
